                   W EBB , K LASE & L EMOND , LLC
                                      AT T O R N E Y S AT L AW

                 1900 THE EXCHANGE, S.E.  SUITE 480  ATLANTA, GEORGIA 30339

                           (770) 444-9325  (770) 217-9950 (facsimile)

Author’s Direct Dial:                                                           Email Address:
  (770) 444-0773                                                             Adam@WebbLLC.com

                                           May 1, 2019

VIA ECF
Hon. Gary R. Brown, U.S.M.J.
United States District Court
Eastern District of New York
100 Federal Plaza, Courtroom 840
Central Islip, NY 11722-9014

        Re:     Patti’s Pitas, LLC et al. v. Wells Fargo Merchant Services, LLC
                 Case No. 1:17-cv-04583 (GRB)

Dear Judge Brown:

        When the Court entered the original scheduling order on August 28, 2018, it set a status
conference for June 5, 2019, which was four days after the June 1, 2019 deadline for non-expert
phase I discovery.

       On February 19, 2019, the Court entered a modified scheduling order that continued the
deadline for non-expert phase I discovery to September 3, 2019.

        Based on the modified schedule, the parties respectfully request that the June 5, 2019
status conference be continued to the first available Court date after September 9, 2019.

                                                     Sincerely,

                                                     E. Adam Webb
                                                     E. Adam Webb – Counsel for Plaintiffs

EAW/gc

cc:     All counsel of record (via ECF)
